Citation Nr: 0604682
Decision Date: 02/17/06	Archive Date: 04/11/06
	
DOCKET NO. 04-34 383                        DATE FEB 17 2006


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for residuals of a left eye injury.

REPRESENTATION ,

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April rating action of the decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a left eye injury to include lens changes.

FINDING OF FACT

The veteran's current left eye disorder is unrelated to the left eye injury that he suffered in service.

CONCLUSION OF LAW

Residuals of a left eye injury were not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002", imposes obligations on VA in terms of its duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002)., In Pelegrini v. Principi , 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the

- 2 



United States Court of Appeals for Veterans Claims (Court} he1d that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. In this case the initial rating decision by the RO occurred before the enactment of the VCAA in November 2000. The Court also made it clear that where, as in this case, notice was not mandated at the time of the initial RO rating decision in August 2000, the RO did not err in not providing such notice. Pelegrini at 120; VAOPGCPREC 7-2004. The Court stated that the veteran does have the right to VCAA content complying notice and subsequent VA process.	.

By letter dated in October 2003 and the statement of the case (SOC) dated in September 2004, the RO advised the veteran of the essential elements of the VCAA. The veteran was advised that VA would make reasonable efforts to help him get the evidence necessary to substantiate his claim for service connection, but!. that he must provide enough information so that VA could request any relevant records. The veteran was advised of the evidence that VA had requested. The veteran was also asked to identify any additional information or evidence that he wanted VA to try and obtain. He was advised of the type(s) of evidence needed to substantiate his claim for service connection. The September 2004 SOC specifically stated that the veteran provide any evidence in his possession that pertained to the claim.

Although the timing of the notice of the VCAA 'fourth element' did not comply with the requirement that notice must precede adjudication, the September 2004 SOC did give him notice of the 'fourth element'. This cured the procedural defect because the veteran had a meaningful opportunity to participate effectively in the processing of his claim as he had the opportunity to submit additional argument and evidence; Mayfield v. Nicholson, 19 Vet. App. 103 (2005). The October 2003 letter

- 3 



and the September 2004 SOC, therefore, collectively provided the notice of all four elements that were discussed above. See Id.

The April 2004 rating decision and the September 2004 SOC collectively notified the veteran of the relevant laws and regulations and essentially advised him of the
evidence necessary to substantiate his claim for service connection. The September 2004 SOC specifically set forth the regulations pertaining to VA's duty to assist, thus notifying the veteran of his and VA's respective obligations to obtain different types of evidence. These documents also advised the veteran of the evidence of record, adjudicative actions taken, and of the reasons and bases for denial.

Service medical records are associated with the claims file. Records and reports from VA and non-VA health providers have also been obtained, including, but not limited to, the El Paso, Texas VA Health Care System (HCS), the Albuquerque, New Mexico VA Medical Center (VAMC), the William Beaumont Army Medical Center (WBAMC), Dr. J.F. Llamas Soforo, and the El Paso Hearing Aid and Audiology Center. By letter dated in February 2004, the RO requested medical examinations from Texas Department of Public Safety Driver License Division. That letter was returned by the post office as undeliverable, a fact disclosed to the veteran in the April 2004 rating decision. The Board therefore finds that VA has satisfied its duty to notify (each of the four content requirements) and the duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 11); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). The veteran has not claimed that VA has failed to comply with the notice requirements of the VCAA.

Service connection

The veteran contends that he currently suffers from the residuals of an eye injury incurred in service; specifically that he was struck in the eye with a pool stick.

- 4 



38 U.S.C. § 7104 indicates that Board decisions must be based on the entire record, with consideration of all the evidence. In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only the Board address its reasons for rejecting evidence favorable to the claimant. The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d i378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a);(2005). Service connection generally requires evidence of a current disability with relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.'2000); Mercedo-. Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).

A March 1961 service medical record entry confirms that the veteran was treated
for an eye injury in service. Medical personnel sutured his left upper eyelid. The entry notes that there was no apparent injury to the eyeball. He checked a box on a,

- 5 



March 1962 separation medical examination indicating that he did not now or ever have eye trouble. Clinical evaluation of the eyes was normal and vision was 20/20.

A post-service pre-employment examination dated in February 1974 showed normal eyes with vision of 2/20. VA examination in December 1974 showed consistent findings.

A January 2004 medical record from Dr. Soforo states that the veteran had incipient lens changes and moderate dry eye. The veteran gave a history of an eye injury in 1961. Vision was 20/25 on the left and 20/30 on the right. An April 2004 VA
clinical record contains diagnoses of ocular hypertension of thy left eye and bilateral
cataracts. In July 2004, the veteran was diagnosed as having open angle glaucoma
of the right eye.

Thus, the veteran has a current diagnosis concerning his left eye and an in-service injury to his left eye. However, there is no competent evidence of a nexus between his current diagnosis and that in-service injury. No medical professional has provided an opinion linking the veteran's current left eye disability with his inservice injury. The presence of a left eye disorder was essentially ruled out on separation examination in March 1962 and on post-service examinations in February and December 1974.

Assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). . However, merely showing a current disability and an event in service is not enough to necessitate a medical examination. Competent evidence must also show that the claimed disability or symptoms may be associated with the service injury. 38 C.F.R. § 3.159(c)(4) (2005). VA's duty to provide a medical examination is not triggered unless the veteran shows a causal connection between his current eye disorder and the injury he incurred in service. See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

- 6 



In this case the Board declines to obtain a medical examination because there is no competent evidence indicating a causal connection between his present eye disorder and his service. The first objective evidence, subsequent to his injury in service, of any complaint, diagnosis or treatment of an eye disorder is a January 2004 medical report from Dr. Llamas Soforo. This is 42 years after separation from service.

The complete lack of treatment for over four decades since separation from active does not support a finding of continuity of symptomology. In rendering a determination, on the merits of a claim, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 1 0 Vet. App. 488, 496 (1997). This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran alleges that "nerve damage to my eye could be posttraumatic and will be getting worse possibly (sic) cause (sic) glaucoma and blindness." However, the
veteran, as a layman, is not competent to give a medical opinion on the etiology of a condition. See Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board is aware that the January 2004 report of Dr. Llamas Soforo contains a history entry that the patient had a 1961 eye injury. The Board does not afford this statement any probative value. It is merely a history entry, not a statement of causation.

In summary, in March 1961 the veteran was treated in service for lacerations to his left eyelid: One year later, on a separation medical examination report, he indicated that he had no eye trouble and the examiner found his eyes to be normal. Twelve years later, in 1974, his eyes were again found to be normal. The first evidence of any complaint of an eye disorder is his September 2003 claim. The first evidence of treatment for such is in January 2004. There is no competent evidence of record relating the veteran's post-service left-eye disorder to his active service. To the

- 7 



extent that the veteran may have refractive error of the left eye, this is not a disease or injury within the meaning of the applicable legislation. 38 C.F.R. § 4.9 (2005).

Based on the above analysis, the Board finds that the veteran's current left eye disorder is unrelated to the left eye injury he suffered in service. In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b). In this case, the Board finds that the preponderance of the evidence is against the veteran's claim of service connection for residuals of a left eye injury and that, therefore, the provisions of § 5107(b) are not applicable.

ORDER

Service connection for residuals of a left eye injury is denied.

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

- 8 




